UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6857


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

PATRICK KIT PLUMLEE; MAX ORVEL PLUMLEE,

                  Defendants - Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.      Raymond A. Jackson,
District Judge. (4:94-cr-00002-1; 4:94-cr-00002-2)


Submitted:    March 6, 2009                  Decided:   March 19, 2009


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patrick Kit Plumlee, Max Orvel Plumlee, Appellants Pro Se.
Kevin Michael Comstock, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Patrick Kit Plumlee and Max Orvel Plumlee appeal the

district       court’s    orders   denying    relief   on    their      motion   for

reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2)

(2006).        We have reviewed the record and find no reversible

error.        Accordingly, we affirm for the reasons stated by the

district court.          United States v. Plumlee, Nos. 4:94-cr-00002-1;

4:94-cr-00002-2 (E.D. Va. filed Apr. 10, 2008; entered Apr. 11,

2008). *      We dispense with oral argument because the facts and

legal       contentions    are   adequately    presented     in   the    materials

before      the   court   and    argument    would   not    aid   the   decisional

process.

                                                                          AFFIRMED




        *
       The Plumlees’ claim that they were entitled to appointed
counsel in their § 3582(c) proceeding, to the extent it was
requested below and denied by the district court, is without
merit, as there is no constitutional right to counsel in a
proceeding under § 3582(c).    See United States v. Legree, 205
F.3d 724, 730 (4th Cir. 2000).



                                        2